[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:         29 November 1994 Date of Application:      29 November 1994 Date Application Filed:    1 December 1994 Date of Decision:         26 September 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury. Docket #CR93-0217908-T.
Leonard Crone, Esq., for the Petitioner.
Robin Lipsky, Esq., for the State.
BY THE DIVISION
The petitioner was convicted after a trial by jury of three counts of Sale of Narcotics in violation of Conn. Gen. Stat. § 21a-277 (a). He was sentenced to fifteen years to serve on each count to run concurrently to each other for a total effective sentence of fifteen years to serve.
The record indicates that the petitioner was involved in three separate sales of narcotics to undercover police officers on the streets of Waterbury.
At the hearing counsel emphasized that the sales in question were merely eighty dollars worth of coke sold within seconds of each other. Noting that the petitioner has family that will support him when he leaves prison, counsel asked the panel for some consideration in lowering the petitioner's sentence. Although the petitioner has convictions of drug related offenses in another state, this was his first such offenses in Connecticut. Petitioner, when he spoke to the panel, asked for some consideration.
The attorney for the state felt that the petitioner was in the business of selling drugs. She noted that the court took into consideration that the petitioner was continuing a course of conduct that netted him prior felony convictions in another state. Further, the petitioner was eligible to receive forty-five years and received far less by the court. She urged affirmance as the sentence was fair in all respects.
In examining the sentence imposed in accordance with Prac. Book 942, we consider the nature of the offense, the character of the offender and the protection of the public interest, alongside with the deterrent, rehabilitative, isolative and denunciatory purposes of the sentence. We conclude that the sentence imposed comports with the factors enumerated in P.B. 942.
Norko, J.
Purtill, J.
Klaczak, J. CT Page 11982
Norko, J., Purtill, J. and Klaczak, J. participated in this decision.